767 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATE OF AMERICA, PLAINTIFF-APPELLEE,v.GEORGE M. CEDAR, DEFENDANT-APPELLANT.
NO. 84-1767
United States Court of Appeals, Sixth Circuit.
6/10/85

E.D.Mich.
AFFIRMED
ORDER
BEFORE:  CONTIE and MILBURN, Circuit Judges; and WEICK, Senior Circuit Judge.


1
Cedar requests reversal and remand of this appeal from an order denying a transcript at government expense in a criminal case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Cedar's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Cedar was convicted by a Flint, Michigan jury of manufacturing a controlled substance.  He received a seven year sentence.  He appealed his conviction to this Court, and nine volumes of transcript were included in the record.


3
After Cedar's conviction was affirmed by this Court, he filed a motion in the district court requesting a transcript at government expense of the pre-trial and sentencing proceedings.  The district court denied the motion because Cedar had failed to file a timely motion for reconsideration before this Court.


4
At the time the district court rendered its decision, this Court had already issued its mandate in Cedar's direct appeal.  Therefore, Cedar's direct appeal did not provide the basis for making the particularized showing of need necessary in order to justify the granting of a transcript at government expense.  United States v. MacCollom, 426 U.S. 317, 326 (1976).  Therefore, the district court was correct to deny the motion.


5
The motion for reversal and remand is denied.  The order of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.